Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 06/10/2021.  Claims 1, 3-8, 10-15, 17-20 are pending in this application and have been considered below.

Response to Amendment
Applicant's arguments filed 06/10/2021 have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

Applicant’s arguments: Amended claim 1 recites, in relevant part: wherein, the first information is a random access preamble sequence, and at least one of the random access preamble sequence and a physical random access channel resource used to send the random access preamble sequence corresponds to the first downlink transmission beam group. Corresponding features can be found in amended claims 8 and 15. The Office Action relies on Frenne for teaching these features, originally found in claim 2. Applicant respectfully asserts that the cited references fail to disclose these features.  As mentioned in the background section, the PRACH resources consist of a preamble sequence and a time/frequency resource. A PRACH resource can be taken from a subset of the set of all available preambles and/or the wireless device can transmit the preamble in a certain frequency band within the system bandwidth. When the network has detected the preamble transmitted from the wireless device, it knows which .

The examiner’s response: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The prior art of reference Frenne discloses the claimed method comprising: receiving, by a terminal device, a signal sent by a network device by using a plurality of downlink transmission beams (preferred downlink beam, beam-specific reference signal, column 5 lines 25-37); and 
sending, by the terminal device, first information to the network device (PRACH signal, column 5 lines 25-37), so that the network device determines a first downlink transmission beam from the plurality of downlink transmission beams (network knows which downlink beam to use for 
Frenne discloses the claimed invention except explicitly teaches downlink transmission beam groups.  However, Koivisto discloses a wireless communication system comprising network device determines a first downlink transmission beam group from the plurality of downlink transmission beam groups (identify a selected beam group out of a set of beam groups according to a wideband property of the channel state information, [0080]), at least one of the plurality of downlink transmission beam groups comprising a plurality of downlink transmission beams (subset of beams in the selected beam group, [0080]).  Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method and system of Frenne, by making use of the technique taught by Koivisto, in order to improve the channel usage efficiency.  Both references are within the same field of digital signal processing, and in particular of MIMO communication system, the modification does not change a fundamental operating principle of Frenne, nor does Frenne teach away from the modification (Frenne merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the beam group selection taught by Koivisto is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of sending, by the terminal device, first information to the network device, so that the network device determines a first downlink 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4, 7-8, 10-11, 14-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (US 10,433,335 B2) (Frenne herein after) in view of Koivisto et al. (US 2013/0064129 A1) (Koivisto herein after).

Re Claim 1, Frenne discloses a method for transmitting a signal, comprising: 
receiving, by a terminal device, a signal sent by a network device by using a plurality of downlink transmission beams (preferred downlink beam, beam-specific reference signal, column 5 lines 25-37); and 
sending, by the terminal device, first information to the network device (PRACH signal, column 5 lines 25-37), so that the network device determines a first downlink transmission beam from the plurality of downlink transmission beams (network knows which downlink beam to use for subsequent message, column 5 lines 25-37),
wherein, the first information is a random access preamble sequence, and at least one of the random access preamble sequence and a physical random access channel resource used to send the random access preamble sequence corresponds to the first downlink transmission beam (PRACH selected for the network to know which BRS is the “best” for the wireless device, PRACH signal consist of a preamble sequence, column 5 lines 25-51).
Frenne discloses the claimed invention except explicitly teaches downlink transmission beam groups.  However, Koivisto discloses a wireless communication system comprising network device determines a first downlink transmission beam group from the plurality of downlink transmission beam groups (identify a selected beam group out of a set of beam groups according to a wideband property of the channel state information, [0080]), at least one of the plurality of downlink transmission beam 
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method and system of Frenne, by making use of the technique taught by Koivisto, in order to improve the channel usage efficiency.
Both references are within the same field of digital signal processing, and in particular of MIMO communication system, the modification does not change a fundamental operating principle of Frenne, nor does Frenne teach away from the modification (Frenne merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the beam group selection taught by Koivisto is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of sending, by the terminal device, first information to the network device, so that the network device determines a first downlink transmission beam group from the plurality of downlink transmission beam groups, at least one of the plurality of downlink transmission beam groups comprising a plurality of downlink transmission beams, and wherein, the first information is a random access preamble sequence, and at least one of the random access preamble sequence and a physical random access channel resource used to send the random access preamble sequence corresponds to the first downlink transmission beam group.

Re Claim 3, the combined teachings disclose the method according to claim 1, Koivisto discloses wherein, after sending, by the terminal device, the first information to the network device, the method further comprises: sending, by the terminal device, second information to the network device, so that the network device determines a first downlink transmission beam from the plurality of downlink transmission beam groups, the first downlink transmission beam being a downlink transmission beam 

Re Claim 4, the combined teachings disclose the method according to claim 3, Koivisto discloses wherein, the first downlink transmission beam is a beam in the first downlink transmission beam group (subset of beams in the selected beam group, [0080]).

Re Claim 7, the combined teachings disclose the method according to claim 3, Frenne discloses wherein, the second information is an identifier of a signal carried on the first downlink transmission beam received by the terminal device, and the signal carried on the first downlink transmission beam is at least one of following signals: a primary synchronization signal, a secondary synchronization signal, a broadcast signal, a reference signal, and a signal carrying a system message (beam-specific reference signals,, column 6 lines 12-54).

Re Claim 8, Frenne discloses a terminal device for transmitting a signal, comprising: 
a memory for storing instructions (memory, column 9 line 62 – column 10 line 60); 
a processor for performing the instructions stored in the memory (processor, column 9 line 62 – column 10 line 60); 
an input interface (network interface, column 9 line 62 – column 10 line 60); and 
an output interface, wherein the memory, the processor, the input interface, and the output interface are connected by a bus system (network interface, column 9 line 62 – column 10 line 60), and the processor is configured to: 

send, via the output interface, first information to the network device (PRACH signal, column 5 lines 25-37), so that the network device determines a first downlink transmission beam from the plurality of downlink transmission beams  (network knows which downlink beam to use for subsequent message, column 5 lines 25-37).
sending, by the terminal device, first information to the network device (PRACH signal, column 5 lines 25-37), so that the network device determines a first downlink transmission beam from the plurality of downlink transmission beams (network knows which downlink beam to use for subsequent message, column 5 lines 25-37),
wherein, the first information is a random access preamble sequence, and at least one of the random access preamble sequence and a physical random access channel resource used to send the random access preamble sequence corresponds to the first downlink transmission beam (PRACH selected for the network to know which BRS is the “best” for the wireless device, PRACH signal consist of a preamble sequence, column 5 lines 25-51).
Frenne discloses the claimed invention except explicitly teaches downlink transmission beam groups.  However, Koivisto discloses a wireless communication system comprising network device determines a first downlink transmission beam group from the plurality of downlink transmission beam groups (identify a selected beam group out of a set of beam groups according to a wideband property of the channel state information, [0080]), at least one of the plurality of downlink transmission beam groups comprising a plurality of downlink transmission beams (subset of beams in the selected beam group, [0080]).

Both references are within the same field of digital signal processing, and in particular of MIMO communication system, the modification does not change a fundamental operating principle of Frenne, nor does Frenne teach away from the modification (Frenne merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the beam group selection taught by Koivisto is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of sending, by the terminal device, first information to the network device, so that the network device determines a first downlink transmission beam group from the plurality of downlink transmission beam groups, at least one of the plurality of downlink transmission beam groups comprising a plurality of downlink transmission beams, and wherein, the first information is a random access preamble sequence, and at least one of the random access preamble sequence and a physical random access channel resource used to send the random access preamble sequence corresponds to the first downlink transmission beam group.

Re Claim 10, the combined teachings disclose the terminal device according to claim 8, Koivisto discloses wherein the processor is further configured to: send, via the output interface, second information to the network device, so that the network device determines a first downlink transmission beam from the plurality of downlink transmission beam groups, the first downlink transmission beam being a downlink transmission beam that is expected by the terminal device for the network device to transmit a subsequent signal (beams within a given beam group translate to specific columns vectors within W matrices associated to the beam group, [0057]).

Re Claim 11, the combined teachings disclose the terminal device according to claim 10, Koivisto discloses wherein, the first downlink transmission beam is a beam in the first downlink transmission beam group (subset of beams in the selected beam group, [0080]).

Re Claim 14, the combined teachings disclose the terminal device according to claim 10, Frenne discloses wherein, the second information is a signal identifier carried on the first downlink transmission beam received by the terminal device, and the signal carried on the first downlink transmission beam is at least one of following signals: a primary synchronization signal, a secondary synchronization signal, a broadcast signal, a reference signal, and a signal carrying a system message (beam-specific reference signals,, column 6 lines 12-54).

Re Claim 15, Frenne discloses a network device for transmitting a signal, comprising: 
a memory for storing instructions (memory, column 9 line 62 – column 10 line 60); 
a processor for performing the instructions stored in the memory (processor, column 9 line 62 – column 10 line 60); 
an input interface (network interface, column 9 line 62 – column 10 line 60); and 
an output interface, wherein the memory, the processor, the input interface, and the output interface are connected by a bus system (network interface, column 9 line 62 – column 10 line 60), and the processor is configured to: 
send, via the output interface, a signal to a terminal device by using a plurality of downlink transmission beams (preferred downlink beam, beam-specific reference signal, column 5 lines 25-37); 
receive, via the input interface, first information sent by the terminal device (PRACH signal, column 5 lines 25-37); and 

wherein, the first information is a random access preamble sequence, and the processor is configured to perform one of the following: determine the first downlink transmission beam corresponding to the random access preamble sequence from the plurality of downlink transmission beams, according to the random access preamble sequence; determine the first downlink transmission beam corresponding to a physical random access channel resource used to send the random access preamble sequence, according to the physical random access channel resource; and determine the first downlink transmission beam corresponding to both the random access preamble sequence and a physical random access channel resource used to send the random access preamble sequence, according to the random access preamble sequence and the physical random access channel resource (PRACH selected for the network to know which BRS is the “best” for the wireless device, PRACH signal consist of a preamble sequence, column 5 lines 25-51).
Frenne discloses the claimed invention except explicitly teaches downlink transmission beam groups.  However, Koivisto discloses a wireless communication system comprising network device determines a first downlink transmission beam group from the plurality of downlink transmission beam groups (identify a selected beam group out of a set of beam groups according to a wideband property of the channel state information, [0080]), at least one of the plurality of downlink transmission beam groups comprising a plurality of downlink transmission beams (subset of beams in the selected beam group, [0080]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method and system of Frenne, by making use of the technique taught by Koivisto, in order to improve the channel usage efficiency.


Re Claim 16, the combined teachings disclose the network device according to claim 15, wherein, the first information is a random access preamble sequence, and the processor is configured to perform one of the following: determine the first downlink transmission beam group corresponding to the random access preamble sequence from the plurality of downlink transmission beam groups, 

Re Claim 17, the combined teachings disclose the network device according to claim 15, Koivisto discloses wherein the processor is further configured to: receive, via the input interface, second information sent by the terminal device; and determine the first downlink transmission beam from the plurality of downlink transmission beam groups according to the second information, the first downlink transmission beam being a downlink transmission beam that is expected by the terminal device for the network device to transmit a subsequent signal (beams within a given beam group translate to specific columns vectors within W matrices associated to the beam group, [0057]).

Re Claim 18, the combined teachings disclose the network device according to claim 17, Koivisto discloses wherein, the first downlink transmission beam is a beam in the downlink transmission beam group, and the processor is configured to: determine the first downlink transmission beam from the first downlink transmission beam group according to the second information (subset of beams in the selected beam group, [0080]).

Allowable Subject Matter
Claims 5-6, 12-13, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH T LAM/Primary Examiner, Art Unit 2631